Order entered September 1, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-19-01524-CV

        LYNDON SOUTHERN INSURANCE COMPANY, Appellant

                                        V.

                        W. PARNELL, LLC, Appellee

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-14463

                                   ORDER

      Before the Court is appellee’s August 31, 2020 second motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to September 8, 2020.


                                             /s/   KEN MOLBERG
                                                   JUSTICE